Opinion by
Mr. Justice Green,
The plaintiff, Rev. Gross, claimed title to his office as preacher at Bangor by virtue of an appointment made by a body claiming to be the true East Pennsylvania Conference, presided over by Rev. Haman. The defendant, Rev. Wieand, claimed title to the same office by virtue of an appointment made by a body also claiming to be the true East Pennsylva*645nia Conference, presided over by Bishop Bowman. The question which of these bodies was the true East Pennsylvania Conference, was a disputed question' between the litigants in this case, and neither conceded, but each denied, the right of the other. The hearing before the learned court below was upon an application for a preliminary injunction by the plaintiff. An answer was filed denying the right of the plaintiff and the validity of his title to the office, and impugning absolutely the right and title of the body presided over by Rev. Haman, to be the true East Pennsylvania Conference, and denying and disputing many other matters of fact averred in the plaintiff’s bill. No replication was filed to this answer, no issue was made up between the parties, no master or examiner was appointed to take testimony or decide the case on its merits of fact and law, no testimony was taken in support of the allegations of either party and there was nothing before the court except the bill, answer and some ox parte affidavits. The learned court below, considering that there were no disputed facts in the case, entertained the cause as upon final hearing and made a final decree upon the merits in favor of the plaintiff. At the time of the decree there was an open and undecided question pending in the courts of the Evangelical Association of North America of which the Bangor church was a member, to wit, whether the body presided over by the Rev. Haman, or the one presided over by Bishop Bowman, -was the true East Pennsylvania Conference. An affidavit by Rev. Leopold is now filed stating that a general conference of the Evangelical Association of North America was held at Indianapolis on October 21, 1891, that he was chosen one of the secretaries and kept the minutes thereof, and that at said conference a resolution was adopted by which it was officially declared that the annual conference held in the year 1891 in the district of East Pennsylvania under the presidency of Bishop Bowman was the only lawful and regular annual conference of the association in that district; that the acts and doings of said annual conference and its appointments of preachers were the only regular and valid appointments for the year 1891; and that presiding elders elected at said conference were duly and lawfully elected. As this general conference of the whole church or association is alleged to be the Supreme Court of law in the church, “ with *646power to decide upon all cases arising between annual conferences, or between annual conferences and their officers,” it would seem that the claim of the body presided over by Rev. Haman to be the true East Pennsylvania Conference has been decided adversely by its own court of last resort. If such shall prove to be the fact, upon final hearing of the ease upon its merits, the decree of the court below would have to be reversed and the plaintiff’s bill dismissed. Of course it was premature to decide the case as upon final hearing, and to grant the permanent relief prayed for in the bill, upon such a state of the pleadings and in such a condition of the proofs.
The decree of the court below is reversed at the cost of the appellees and the record is remitted for further proceedings.